Grant, J.
Respondent was convicted of keeping a saloon and selling intoxicating liquors without having paid the tax or given a bond as required by law. The testimony is all in the record, and fully justifies the ver*524diet. The attorney for the respondent says in his brief: “I have cited no authorities, and it is not necessary. The questions are almost entirely those of elementary law.” The attorney for the people concurs in this view. There is therefore nothing in the case requiring discussion. The learned circuit judge correctly instructed the jury on these elementary principles, and fully as favorably to the respondent as he was justified in doing.
The conviction is affirmed, and the circuit court directed to proceed to sentence.
The other Justices concurred.